UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6730



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MACK RAY MCKETHAN,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-02-61; CA-03-739-5-H)


Submitted:   August 25, 2005                 Decided:   August 30, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mack Ray McKethan, Appellant Pro Se.      Ethan Ainsworth Ontjes,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mack Ray McKethan, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not   issue    absent    “a   substantial      showing     of   the   denial     of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that     the    district      court’s       assessment     of    his

constitutional      claims      is   debatable       or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.           See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that McKethan has not made the

requisite     showing.        Accordingly,      we    deny      a   certificate       of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          DISMISSED




                                       - 2 -